                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                     Case No.17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE ADMINISTRATIVE
                                                 v.                                        MOTIONS TO SEAL
                                  10

                                  11     SONICWALL, INC.,                                  Re: Dkt. Nos. 111, 117, 119
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In connection with defendant SonicWall, Inc.’s motion to compel supplemental

                                  14   infringement contentions (Dkt. No. 112), the parties filed administrative motions to file portions of

                                  15   their briefing under seal. Dkt. Nos. 111, 117, 119. Having considered those motions, as well as

                                  16   the parties’ responses to the Court’s order concerning redactions of its decision on SonicWall’s

                                  17   motion to compel (Dkt. Nos. 143, 144), the Court grants in part and denies in part the

                                  18   administrative motions, as set forth below.

                                  19          There is a strong presumption in favor of access by the public to judicial records and

                                  20   documents accompanying dispositive motions that can be overcome only by a showing of

                                  21   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  22   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  23   However, the presumption does not apply equally to a motion addressing matters that are only

                                  24   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  25   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  26   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  27   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  28   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.
                                   1          The parties’ respective motions to seal concerns matters that are before the Court in

                                   2   connection with SonicWall’s motion to compel supplemental infringement contentions. The

                                   3   underlying motion papers does not address the merits of the parties’ claims or defenses, but rather

                                   4   whether plaintiff Finjan, Inc. has disclosed its infringement in compliance with the requirements

                                   5   of the Patent Local Rules. The material to be sealed is related to the merits of the case, but only to

                                   6   the extent that Finjan’s contentions frame the scope of the parties’ dispute on questions of

                                   7   infringement. The Court therefore applies the “good cause” standard of Rule 26(c).

                                   8          Most of the material proposed to be filed under seal constitutes technical information

                                   9   concerning the SonicWall products and services at issue in the action. SonicWall represents that

                                  10   much of this material is confidential or highly confidential information that, if disclosed to the

                                  11   public, would cause competitive harm to SonicWall. However, the parties acknowledge that not

                                  12   all of the material proposed to be sealed per their respective motions requires sealing, and they
Northern District of California
 United States District Court




                                  13   have both indicated that the material to which the Court has referred in its order deciding the

                                  14   motion to compel may be filed publicly. See Dkt. Nos. 139, 143, 144, 146. The Court has taken

                                  15   these representations into account in considering the pending motions.

                                  16          Accordingly, the Court finds good cause to seal the following material:

                                  17
                                                           Document                                      Portions to be Sealed
                                  18
                                        Declaration of Robin McGrath in Support of           Exhibits 3-15
                                  19
                                        SonicWall, Inc.’s Motion to Compel Further
                                  20    Supplemental Infringement Contentions (Dkt.
                                        No. 112-1)
                                  21

                                  22    SonicWall Inc.’s Motion to Compel Further            Pg. 10, lines 14-20
                                        Supplemental Infringement Contentions (Dkt.          Pg. 12, lines 6-11
                                  23    No. 112)                                             Pg. 13, lines 12-15, 21-22
                                  24                                                         Pg. 14, lines 19-23
                                                                                             Pg. 15, lines 7-9, 20-27
                                  25                                                         Pg. 17, lines 27-28
                                                                                             Pg. 18, lines 1-6, 24-25, 27-28
                                  26                                                         Pg. 19, lines 5-11
                                                                                             Pg. 20, lines 3-11, 13-20, 21-28
                                  27
                                                                                             Pg. 21, lines 6-9, 12-19
                                  28                                                         Pg. 22, lines 17-22, 28

                                                                                         2
                                                                                              Pg. 23, lines 1, 18-20
                                   1

                                   2    Finjan Inc.’s Opposition to Defendant                 Pg. 3, lines 14-23
                                        SonicWall’s, Inc.’s Motion to Compel Further          Pg. 5, lines 22-26
                                   3    Supplemental Infringement Contentions (Dkt.           Pg. 6, lines 14-23
                                   4    No. 118)                                              Pg. 9, lines 1-9, 20-27
                                                                                              Pg. 10, lines 23-24
                                   5                                                          Pg. 11, lines 1-4, 7-8, 15-19, 28
                                                                                              Pg. 12, lines 1, 13-25
                                   6                                                          Pg. 13, lines 12-13
                                                                                              Pg. 14, lines 1-9, 18-22
                                   7
                                                                                              Pg. 15, lines 15-19
                                   8                                                          Pg. 16, lines 25-27
                                                                                              Pg. 17, lines 1-4, 19-23
                                   9                                                          Pg. 18, lines 1-13, 21-27
                                                                                              Pg. 19, lines 1-2, 5-11, 13-16
                                  10                                                          Pg. 20, lines 11-13, 16-22, 25-27
                                                                                              Pg. 21, lines 1-4, 10-25, 27
                                  11
                                                                                              Pg. 22, lines 1-2, 8-9, 16-17, 26-27
                                  12                                                          Pg. 23, lines 1-5, 16-19, 23-26
Northern District of California




                                                                                              Pg. 24, lines 2-11
 United States District Court




                                  13                                                          Pg. 26, lines 17-21
                                  14
                                        SonicWall, Inc.’s Reply in Support of Motion          Pg. 10, lines 8-9, 21-22
                                  15    to Compel Further Supplemental Infringement           Pg. 11, lines 12-14
                                        Contentions (Dkt. No. 120)                            Pg. 12, lines 7-8, 10-11
                                  16

                                  17          The Court finds that there is not good cause to seal the remainder of the material, which
                                  18   refers to Finjan’s contentions and the bases for those contentions at a high level of generality, such
                                  19   that no confidential information of SonicWall is disclosed. Pursuant to Civil Local Rule 79-
                                  20   5(f)(3), the parties shall file revised redacted versions of their briefs that comply with this order by
                                  21   May 23, 2019.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 16, 2019
                                  24

                                  25

                                  26                                                                   VIRGINIA K. DEMARCHI
                                                                                                       United States Magistrate Judge
                                  27

                                  28
                                                                                          3
